Citation Nr: 1543320	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease.

2.  Entitlement to a compensable disability evaluation for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the April 2007 rating decision, the RO, in pertinent part, denied service connection for a degenerative disc disease L5-S1 (claimed as a back condition).  In the November 2010 rating decision, the RO denied an increased disability evaluation for the Veteran's bilateral sensorineural hearing loss.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, an April 2007 rating decision denied the Veteran's claim for a TDIU based on his service-connected disabilities.  See April 2007 Rating Decision; see also July 2006 Statement in Support of Claim.  Thereafter, the Veteran has not appealed this denial, nor has he asserted that he cannot work due to his service-connected bilateral hearing loss.  Accordingly, the Board finds that Rice is not applicable in this case.

The Board acknowledges that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In April 2014, the Board remanded the case to schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  The Veteran failed to appear for the November 2014 hearing at the RO, and he personally provided no explanation for his failure to appear.  In a May 2015 Appellant's Post-Remand Brief, the Veteran's representative argues that a returned VA mailing envelope in the claims file raises the possibility that the RO did not have the correct mailing address to properly notify the Veteran.  See May 2015 Appellant's Post-Remand Brief.  

The Board notes that it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003). 

First, the Board clarifies that the returned December 2014 return-to-sender envelope was sent earlier that month in December and contained a Board letter notifying the Veteran that his appeal was returned to the Board's docket after the April 2014 Board Remand Order.  See December 2014 Return-to-Sender Envelope; see also December 2014 Board Correspondence.  In contrast, the RO correspondence notifying the Veteran about the November 2014 hearing date was sent in September 2014.  See September 2014 Travel Board Hearing Date VA Correspondence.  There is no indication in the record that that the RO used an incorrect address in mailing the Veteran this notice, or that this correspondence was returned back to the VA.  Therefore, the Board finds that there is no clear evidence in the record that supports rebutting the presumption of regularity in this instance.  See Ashley; Mindenhal; Crain, supra.  

Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease, and a compensable disability evaluation for his bilateral sensorineural hearing loss.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided. 

Entitlement To Service Connection For A Lumbosacral Spine Disorder, To Include Degenerative Disc Disease

The Veteran contends that his degenerative disc condition was caused by the carrying of excessive weight as part of his military occupational specialty (MOS) of being a Mortarman. 

The Veteran was afforded a VA examination in February 2008.  The February 2008 VA examiner opined that the Veteran's lumbar spine condition is less likely as not (less than 50/50 probability) caused by or a result of injury in the military.  See February 2008 VA Examination.  


In providing a rationale for this conclusion, the February 2008 VA examiner, in pertinent part, stated that:
	
There is no documentation of any injury to the low back, or treatment of his low back pain, other than related to the recurring pilonidal cyst, in his Service Medical Records.  Id. 

The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Accordingly, the Board finds the opinion to be inadequate and an addendum opinion must be obtained.  

Entitlement To A Compensable Disability Evaluation For Bilateral Sensorineural Hearing Loss

The Veteran seeks entitlement to a compensable rating for bilateral hearing loss.

The Board notes that the Veteran was afforded the most recent VA examination for his bilateral hearing loss in September 2010, which is more than five years ago.  The Veteran has also reported that his hearing has progressively diminished since the last VA examination.  Given the nature of the disability, the Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to ensure that there is sufficient evidence of record to properly rate the disorder for the entire appeal period.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's diagnosed lumbar spine disorder, to include degenerative disc disease.  If deemed necessary by the examiner, afford the Veteran a VA examination for his lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please opine as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service.

The Veteran's lay statements regarding his history, including his reports of carrying excessive weight in service due to being a Mortarman, must be fully considered and discussed when formulating an opinion.

The claims folder must be provided to the examiner for review.  
The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.
 
3.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should identify and completely describe all current symptomatology.  The examiner must fully describe the functional effects caused by the hearing disability.

4.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




